                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

 LASANDRA NORMAN,

                      Plaintiff,

                      v.                            CASE NO.: 2:18-cv-204-PPS-JEM

 CITY OF LAKE STATION, INDIANA,
 TROY ALLEN, and KEV MCCANN,

                      Defendants.

                                   OPINION AND ORDER

       Plaintiff Lasandra Norman, representing herself, has sued the City of Lake

Station as well as two police officers with the Lake Station Police Department, Troy

Allen and Kev McCann. [DE 1.] Norman was arrested by the officers for drunk driving

and was later convicted at a trial in state court. Norman alleges that she was

unconstitutionally searched and arrested by the officers and suffered other

compensable injuries as a result of their actions. I previously set aside the entry of

default against these defendants who originally failed to answer or otherwise respond

to this lawsuit. Norman now asks me to reconsider that order [DE 46]. She also filed

two other motions, one seeking a default judgment [DE 55] and another asking for a

hearing regarding the defense attorney’s “credentials” [DE 52], both of which will be

summarily denied. The defendants, for their part, now seek dismissal of the lawsuit in

its entirety on various grounds. As outlined below, those motions will be GRANTED.
                                       Background

       I’ll begin with the procedural background of the case because it is lengthy and

necessary to explain why this generally simple case is only in the nascent motion to

dismiss stage nearly two years after it was filed. Plaintiff Lasandra Norman filed her

case on May 25, 2018 and soon thereafter amended her complaint. [DE 1, 4.] The Court

granted her leave to proceed in forma pauperis, and ordered the amended complaint

served on the defendants by the United States Marshal Services. [DE 6.] Service of the

summons and amended complaint was effectuated by certified mail on defendants

Allen, McCann and the City of Lake Station soon thereafter. [DE 8, 9, and 11.] That

occurred in July 2018. [Id.] But none of these defendants ever responded or entered an

appearance in the case. Ms. Norman then sought, and the Court entered, a default

against the defendants under Federal Rule of Civil Procedure 55(a) because of their

failure to respond. [DE 23, 26, 38.]

       In April of 2019 this case was transferred to me from Judge Moody. [DE 33.]

Because the defendants never responded to the amended complaint, I ordered Norman

to provide evidence to prove up her alleged damages, and I gave the defendants one

last opportunity to answer before potentially proceeding to the default judgment phase.

[DE 35.] I directed the Clerk of Court to send a copy of the order to the City of Lake

Station where the amended complaint had previously been served. [Id.] The defendants

subsequently entered appearances in the case and soon after asked to have the entries of

default set aside on the grounds that the original complaint and summons were

misplaced after delivery and they were unaware of the lawsuit until then. [DE 44.]


                                            -2-
       On November 21, 2019, I granted the motion to set aside the default which had

been entered in this case and ordered the defendants to respond to the amended

complaint. [DE 45.] Ms. Norman filed a Motion for Reconsideration that decision. [DE

46.] The defendants subsequently filed two motions to dismiss, one by defendant

McCann asserting there was insufficient service of process on him [DE 47], and a

motion to dismiss for failure to state a claim by the City and defendant Allen [DE 49.]

Ms. Norman opposed the motions to dismiss, and she filed a motion for a status hearing

because she questioned the credentials of the attorneys retained by the defendants. [DE

52, 53.] Most recently, Norman has filed a Memorandum of Law in support of her

Motion for Default Final Judgement, despite my earlier order setting aside the entry of

default against the three defendants. [See DE 55.] I’ve interpreted that as a motion for a

default judgment. It is this suite of motions which is now presently before me.

       As for the substantive facts of the case, I will summarize them as they are

presented in Norman’s amended complaint, because for purposes of a motion to

dismiss I must take them as true. [DE 4.] On the evening of December 29, 2017, Norman

was driving her daughter home from work in the snow near Hobart, Indiana. [DE 4 at ¶

1.] She was pulled over by Officer Allen for speeding and driving dangerously. Officer

Allen asked Norman if she had been drinking, she denied it, and she agreed to do a

field sobriety test. [Id. at ¶ 2.] As part of the field test, Officer Allen administered a

portable breathalyzer and informed Norman she was three times over the legal blood

alcohol limit to drive, although she continued to deny it. [Id.]




                                              -3-
       At some point, a second officer, defendant McCann, arrived on the scene.

Norman says that Officer Allen handcuffed her, placed her on the hood of his patrol car,

searched her and then put her into the backseat. Norman says that during her arrest,

she complained her handcuffs were too tight and alleges that she has permanent

handcuff marks on her wrists as a result. [DE 4 at ¶¶ 3-4.] Norman further alleges that

the officers used racial slurs while speaking to her and laughed about her arrest after

she mentioned she wanted to go to law school. From there, her car was towed, and

Norman was transported to the Lake Station Police Department. While there, she

refused to participate in any additional sobriety tests, and she was transported to the

Lake County Jail. [Id. at ¶ 5.] That is where the allegations against Officers Allen and

McCann come to an end.

       Norman next alleges that while at the Lake County Jail she was assaulted by four

different officers who bent her wrists and pushed her so hard that she then vomited

blood. [DE 4 at ¶ 7.] Norman does not name who those officers were, nor has she sued

them either by name or in a “John Doe” capacity. She further alleges that while at the

jail she was denied a blanket or cover and was forced to lay on a bare steel bench. [Id.]

       Norman attached a copy of her arrest report to her original complaint and

references it in her amended complaint. This report, authored by Officer Allen, confirms

that Norman was arrested for drunk driving and notes that at the police station, she

refused to perform any additional sobriety tests. Obviously, many of the allegations of

Norman’s complaint contradict Officer Allen’s version of events, and where they differ,

I must take Norman’s well-pleaded version as true.


                                            -4-
       While not included in the complaint, the defendants have also attached as

exhibits to their motions to dismiss, court records which reflect the disposition of

Norman’s criminal case post-arrest. [DE 50-1 and 50-2.] Norman was prosecuted as a

result of this incident and found guilty after a bench trial of operating a vehicle while

intoxicated in a matter that endangered a person with a passenger under eighteen years

of age, a felony under IC 9-30-5-3(a)(2)(C). [Id.] Norman was sentenced to a year in jail,

but the court suspended the sentence to time served. Norman is also presently

appealing her criminal conviction. Thus, I can take judicial notice of the results of those

proceedings. Norman seeks $5 million in damages from the defendants as a result of the

ordeal outlined in her amended complaint.

                                        Discussion

   A. Plaintiff’s Motions

       As mentioned, there are multiple motions before me. Before getting to the

motions to dismiss filed by the defendants, I will address the motions filed by Ms.

Norman, who is representing herself.

       First up is Norman’s motion for reconsideration of my order setting aside the

previous entry of default against the defendants. The Federal Rules of Civil Procedure

do not expressly include a motion for reconsideration, but courts entertain them

generally as motions to alter or amend under Rule 59(e). “Motions for reconsideration

serve a limited function: to correct manifest errors of law or fact or to present newly

discovered evidence.” Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264,

1269 (7th Cir. 1996). They are appropriately granted only where a court has “patently


                                             -5-
misunderstood a party or has made a decision outside the adversarial issues presented

to the Court by the parties or has made an error not of reasoning but of apprehension. A

further basis for a motion to reconsider would be a controlling or significant change in

the law or facts since the submission of the issue to the Court.” Bank of Waunakee v.

Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990). But a reconsideration

motion is not a chance for a redo. Holden v. Deloitte & Touche LLP, 390 F. Supp. 2d 752,

757 (N.D. Ill. 2005) (citing Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir.2000)).

       Norman has not provided any basis to reconsider my order setting aside the

entry of default in this case. As I explained in that prior order, Ms. Norman did not

obtain a default judgment in this case. Instead, there was merely the entry of default.

And although the standards that apply to the two situations are the same, the

application of that standard is distinct. Pretzel & Stouffer v. Imperial Adjusters, Inc., 28

F.3d 42, 45 (7th Cir. 1994). The standard is applied in a more stringent way when a

default judgment has been entered. Id. This is sensible given the text of Rule 55(c) which

makes a distinction between entries of default and default judgments. Vacating a

default judgment is more difficult because Rule 60(b) and its “respect for the finality of

judgments” comes into play. Jones v. Phipps, 39 F.3d 158, 162 (7th Cir. 1994). As the

Seventh Circuit has stated, where a defendant seeks to set aside an entry of default,

district courts should be more “lenient” towards them than when considering the

setting aside of a default judgment. This is because of the “policy of favoring trial on the

merits over default judgment.” Cracco v. Vitran Express, Inc., 559 F.3d 625, 631 (7th Cir.

2009). Thus, motions to vacate the entry of default are generally granted, so long as a


                                               -6-
defaulting party can offer some reasonable explanation for their prior failures to

respond and have some possible defense. Id. In this case, I found that to be present,

based upon the sworn affidavits submitted by the City that the complaint was

inadvertently lost in a bureaucratic mishap and that they received no other information

relating to the case, including the orders and motions filed, until the order I specifically

ordered be served on the City was delivered. [DE 45.]

       In asking me to reconsider setting aside the entry of default, Norman does not

tread new ground. It is clear she disagrees with my written opinion and likewise does

not believe the explanation offered by the City as to why they did not previously

respond to the lawsuit. She further reiterates her demand for a $5 million award of

damages. At bottom, these are repeats of her previously offered arguments and none of

them warrant a different result. As such, I will deny Norman’s Motion for

Reconsideration

       With the entry of default against the defendants still set aside, there is no basis

for Norman’s motion for a default judgment. Accordingly, that motion will be denied

too.

       Third, I will address Norman’s “Motion for a status Hearing regarding the

credentials of all attorney’s representing Lake Station, Indiana.” [DE 52.] While styled as

a motion for a hearing, it is in substance more of a motion for discovery, asking for

documentation relating to the credentials of the lawyers representing the defendants in

this case. Seeking court intervention for discovery is procedurally improper at this

point. Norman must first request documents from the defendants through the


                                             -7-
discovery processes outlined in the Federal Rules of Civil Procedure. It is only if she is

unable to obtain relevant documents that she may seek court intervention. And it must

be done in compliance with the Federal Rules of Civil Procedure and the Local Rules of

this District. Thus, thus motion will be denied as well.

       And while I will not speak definitively about matters not properly before me, it

seems rather clear that what Norman seeks is not the proper subject of discovery, as it

has no bearing on the facts or merits of the case. Instead, it seems like an attempt by

Norman to harass the lawyers on the other side—something I previously warned her

against doing so long as she is in a litigant in this Court. [DE 45 at 5-6.] Any additional

efforts by Norman to harass or otherwise behave unprofessionally towards the Court or

the defendants’ attorneys will not be tolerated.

       B. The Defendants’ Motions to Dismiss

       Now I will address the motions to dismiss filed by the defendants. Officer

McCann has moved to dismiss or alternatively quash the service against him as

insufficient under Indiana law. And he has also joined the substantive motion to

dismiss filed by his co-defendants (Officer Allen and the City of Lake Station) which

states that Norman’s complaint fails to state a claim upon which relief can be granted.

Because resolution of the City and Officer Allen’s substantive motion resolves this case

entirely, I won’t delve into the procedural issues surrounding the service on Defendant

McCann.

       Defendants have moved to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6) so those familiar standards are at play. In order to overcome a motion to


                                             -8-
dismiss, a complaint must state a claim with enough facts that is plausible on its face.

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Plausibility means more than a

mere speculative right to relief, although obviously this is not summary judgment and a

plaintiff need not prove their case from the outset or cite evidence. Id. But the

allegations must be well-plead and contain sufficient facts; legal conclusions and other

conclusory allegations unsupported by fact are to be ignored. See McCauley v. City of

Chicago, 671 F.3d 611, 616 (7th Cir. 2011). In making this decision, I will assume all well-

pleaded allegations as true and view the alleged facts in a light most favorable to

Norman. Marshall-Mosby v. Corporate Receivables, Inc., 205 F.2d 323, 326 (7th Cir. 2000).

       Furthermore, evaluating whether Norman’s complaint plausibly states a claim, I

must give her leeway since she is proceeding without a lawyer. “A document filed pro

se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must

be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (internal citations and quotation marks omitted). As

such, I do not expect Norman to adhere to the common formatting or structures of a

complaint that I would expect from an experienced lawyer.

       Norman does not delineate what specific claims she is asserting against the three

Defendants. But I can surmise from her amended complaint that she is alleging claims

for false arrest without probable cause, violation of her Fourth Amendment rights

against an unreasonable search or seizure, using improper and excessive force in




                                             -9-
arresting her, and malicious prosecution. 1 If sufficiently pleaded, such claims are

properly brought pursuant to 42 U.S.C. § 1983, which allows individuals to sue other

individuals who violate their civil rights while “acting under color of state law”—in

other words, police officers or other state government officials. And by suing the City of

Lake Station for these same constitutional and civil rights violations, she is asserting

what are called “Monell claims” pursuant to Monell v. Dept. of Soc. Svcs. Of City of New

York. 436 U.S. 658 (1978). In addition, Norman says that her right to be free from cruel

and unusual punishment (a claim under the Eighth Amendment of the Constitution)

was violated while she was in in the custody of the Lake County Jail after refusing to

participate in any more sobriety tests at the police station. But those allegations relate to

her treatment in the Lake County Jail, not by the City of Lake Station or its police

officers, and Norman has not sued any defendant associated with the Lake County Jail.

Thus, those claims are non-starters.

       Defendants’ first argument is the Norman’s claims that her arrest and

prosecution were unconstitutional are barred by Heck v. Humphrey, 512 U.S. 477 (1993).

In Heck, the Supreme Court held that civil lawsuit claims under Section 1983 which

would invariably call into question the validity of an underlying criminal conviction are




        1 Norman’s amended complaint includes a list of 20 reasons or claims, some of
which, read liberally, would state the claims I have listed. Other “reasons” or alleged
claims, such as a state prosecutor offering her a plea bargain, unexplained “intimidation
tactics”, “Citizen control tactics” and vague “Racial Bias” do not state claims. [DE 4 at 4-
5.] I can liberally construe Norman’s complaint, but I cannot rewrite her complaint.
See Cunningham v. Foresters Fin. Servs., Inc., 300 F. Supp. 3d 1004, 1012 (N.D. Ind. 2018)
(“pro se filings must be construed liberally, but even pro se litigants must follow the rules
of civil procedure”).


                                            -10-
barred, unless that criminal conviction has been overturned, pardoned or similarly

expunged. This is to curtail “collateral attacks” on state court criminal judgments in

federal court. The Seventh Circuit has held that the Heck rule applies in a case very

similar to this. Gordon v. Miller, 528 Fed. App’x 673, 674 (7th Cir. 2013). In Gordon, a

prisoner filed suit challenging the constitutionality of his arrest and prosecution for

drunk driving and maintained he was innocent of the charge. But because he had been

convicted of the crime under Wisconsin law, a federal court could not hear his Section

1983 lawsuit because his conviction remained on the books. The same logic applies here.

If Norman were to prevail in this lawsuit by proving that she was sober and driving

under the speed limit and carefully the night she was arrested (as she alleges in her

complaint), it would directly contradict and thus call into question her criminal

conviction. See also McCann v. Neilsen, 466 F.3d 619, 621-22 (7th Cir. 2006).

       Thus, until Ms. Norman is successful in having her conviction overturned on

appeal or through a writ of habeas corpus, or successfully petitions the Governor of

Indiana for a pardon, she is unable to assert her claim that her arrest for drunk driving

was unlawful because she was convicted of that very crime. And until such time as the

conviction is overturned or otherwise vacated, federal courts are unable to hear her

claim that her arrest and prosecution were in violation of her rights.

       Norman’s additional claims or arguments likewise do not state a basis for relief.

Norman says she was arrested in Hobart and that it was improper for Lake Station

police officers to arrest her there. But there is nothing illegal, wrong, or unconstitutional

about that on its own. See Pasiewicz v. Lake County Forest Preserve, 270 F.3d 520, 526 (7th


                                            -11-
Cir. 2001) (reiterating that a violation of state law by police does not necessarily give

rise to a federal constitutional claim). Furthermore, police in Indiana are not confined to

only operate within certain city limits and may lawfully arrest an individual anywhere

in the state. See Spranger v. State, 498 N.E.2d 931, 942 (Ind. 1986).

       That brings us to Norman’s claim that the police used excessive force while

arresting her. This claim is not clearly barred as a matter of law like Norman’s other

claims, as police are not allowed to use excessive force when performing an otherwise

perfectly lawful arrest. The basis for Norman’s claim that the methods of her arrest

were in violation of the constitution were that her person was searched during her

arrest by a male officer and that her handcuffs were too tight. I’ll address each.

       Norman takes issue with the fact she was subject to a pat-down search when she

was arrested. But touching by a police officer during a search as part of an arrest is not a

constitutional violation, it’s expected and generally necessary. See Davis v. United States,

564 U.S. 229, 232 (2011) (“a police officer who makes a lawful arrest may conduct a

warrantless search of the arrestee’s person”). Nor is there any constitutional right to be

free from being touched as part of a routine pat-down search by a member of the

opposite sex. See, e.g., Canedy v. Boardman, 16 F.3d 183, 187 (7th Cir. 1994) (“[P]at-down

searches [of male inmates] and occasional or inadvertent sighting by female prison

employees of inmates in their cells or open showers do not violate the inmates’ right to

privacy.”). Thus, this aspect of Norman’s claim cannot survive defendants’ motion to

dismiss.




                                             -12-
       As for the claim that her handcuffs were too tight, it’s a closer call, but Norman

has not sufficiently pleaded enough facts to state a claim. Norman says that she

complained “more than once” during the car ride that her handcuffs were too tight but

not does allege what she said or how many times she complained. [DE 4 at ¶ 4.] But it

could not have been that many, because while she disputes where she was arrested and

challenges the police officer’s jurisdiction (discussed above), the fact remains that

Hobart and Lake Station, Indiana are next to one another. Thus, the drive to the police

station could not have been more than twenty minutes, likely less. Norman says she has

“permanent” marks as a result of the handcuffs, but that seems inconceivable from

being handcuffed for only a short period of time and without some other major injury.

She lists no such injury, such as a fracture, bleeding, numbness, nerve damage, or

bruising from the handcuffs. And she makes no claim that she asked for or needed

medical attention as a result. Nor does she allege any lasting numbness or pain.

Without those, there is no viable claim. “With respect to the application of handcuffs

too tightly, courts have found no viable excessive force claim where the plaintiff

complained only twice following his arrest about the cuffs being too tight, his wrists

were red for one and one-half days, and he received no medical care for his wrists.”

Verser v. Hubbard, No. 10 C 7513, 2011 WL 2173754, at *2 (N.D. Ill. June 1, 2011)

(discussing Tibbs v. City of Chicago, 469 F.3d 661, 663 (7th Cir. 2006)); id. (finding plaintiff

sufficiently stated a claim based upon too-tight handcuffs where individual complained

multiple times and “suffered numbness and nerve damage” as a result). In the absence




                                              -13-
of allegations of more physical damage or harm from the handcuffs which would

suggest excessive force on the part of police, there is no claim.

       It is worth noting again that Norman alleges that while she was in the Lake

County Jail, four different officers attacked her and “bent [her] wrist back very hard,

and pushed in my back so hard I threw up blood.” [DE 4 at ¶ 7.] But she has not named

any of those defendants in this lawsuit and so these facts have little to no bearing on the

issues or lawsuit before me. Similarly, Norman’s claim that her bond was set at $2,000

and that she had to pay $230 in total to get her car out of impound and pay $5 for a

copy of her police report has put her in a financial bind, fails to state a claim. It is a

truism that those arrested for drunk driving incur expenses as a result, but that fact

alone does not make for a constitutional violation. An arrest by its very nature is likely

going to be a rather unpleasant experience for anyone, but law enforcement must be

given space and the ability to do their necessary job. See Banks v. Superintendent, No.

3:10-CV-150 TLS, 2011 WL 2604343, at *2 (N.D. Ind. June 30, 2011).

       The last claim to address is Norman’s claim that the City of Lake Station should

be held accountable for the actions of the individual police officers. As a general matter,

employers like a city cannot be held liable under the traditional theory of liability

known as respondeat superior for violations of Section 1983. Monell, 436 U.S. at 691. Nor

could there be in this specific case because, as discussed above, Norman fails to state

any plausible claims against the individual officers. Without an underlying

constitutional violation, there can be no Monell liability. In any event, to hold a

municipality liable, a plaintiff must allege (and eventually prove) that there is an official


                                              -14-
policy or practice or custom which violates the civil or constitutional rights in question.

Here, none is alleged, nor is it plausible to infer one based on what was an isolated

incident between Norman and two police officers. Accordingly, Norman’s claim against

the City of Lake Station will be dismissed.

       Given that I find Norman’s complaint is insufficient to state a claim on a

substantive basis, I need not address the more procedural arguments based on

insufficient or inadequate service raised by Officer McCann.

                                       Conclusion

       For the foregoing reasons, Plaintiff Lasandra Norman’s Motion for

Reconsideration [DE 46] is DENIED; Plaintiff Lasandra Norman’s Motion for Hearing

[DE 52] is DENIED; and to the extent Plaintiff Lasandra Norman’s Memorandum of

Law in Support of a Motion for Default Final Judgment [DE 55] is construed as a motion

for a default judgment, it is likewise DENIED. Additionally, Defendants’ Motion to

Dismiss for Failure to State a Claim [DE 49] is GRANTED; Defendant Troy Allen’s

Motion to Dismiss for Insufficient Process [DE 47] is DENIED, without prejudice.

       Because the bulk of Norman’s claims relate to her allegedly false arrest and

malicious prosecution and are barred by the Heck doctrine, allowing her another

opportunity to amend her complaint would be futile as to those claims. However,

Norman’s claim relating to the allegedly too tight handcuffs placed on her is not

categorically barred by Heck and thus she should be given one more opportunity to

replead her claim. If Norman can truthfully alleged additional facts to overcome the

shortcomings of her claim noted in this opinion, she may potentially state a claim as it


                                              -15-
relates to the handcuffs. Accordingly, Norman is given 30 days (until April 30, 2020) to

re-plead her claim relating to her allegedly too tight handcuffs. If she does not file an

amended complaint by April 30, her case will be dismissed and I will direct the Clerk to

close the case.

       SO ORDERED on March 30, 2020.

                                                   /s/ Philip P. Simon
                                                   PHILIP P. SIMON, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                            -16-
